Citation Nr: 1221298	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-48 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  He served as a combat engineer in Vietnam from January 1968 to January 1969.

This appeal arose before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA), Regional Office (RO) that granted entitlement to service connection for PTSD and awarded a 30 percent disability evaluation effective April 18, 2005 (the date of his claim for service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board has determined that this case must be remanded.  While the delay is regrettable, the Board finds that this remand is necessary in order to afford the Veteran the fullest consideration of his claim.

The last treatment record referring to the Veteran's PTSD is dated October 30, 2009.  However, a review of his Virtual VA folder included a rating action  concerning unrelated claims that indicated that VA treatment records from the Des Moines VA Medical Center (VAMC), developed between August 2008 and May 2011, had been reviewed.  Since these records were not scanned into the virtual system and no Supplemental Statement of the Case (SSOC) was issued, the Board cannot be sure that these records are not pertinent to the current claim on appeal.  Since these are VA records, they are considered to be constructively before the Board and they must be obtained and associated with the claims folder prior to a final determination of the Veteran's appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that another VA examination is needed in the case.  The last examination, conducted in October 2009, is now some 2.5 years old.  Given that there are additional records available, it is found that another examination, which will consider any outstanding treatment records, would be helpful to the Board in ascertaining the current degree of severity of the Veteran's PTSD.  See 38 C.F.R. § 3.159(c)(4) (VA will provide a VA examination based upon a review of the evidence of record if VA determines it is necessary to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Des Moines and Knoxville VA Medical Centers and request that they provide copies of the Veteran's mental health treatment records developed between November 1, 2009 and the present.  If there are no relevant treatment records available, this should be so stated for inclusion in the claims folder; however, all efforts should continue until it is determined that further efforts would be futile.  Any additional VA treatment records should be added to the claims folder or Virtual VA folder (as appropriate).

2.  Schedule the Veteran for a VA examination of the Veteran's PTSD by an examiner with appropriate expertise in order to ascertain its current nature and degree of severity.  The examiner must indicate which of the following most accurately reflects the severity of the Veteran's PTSD:

100 percent:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name;

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships;

50 percent:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;

30 percent:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

The examiner must also provide a Global Assessment of Functioning (GAF) Score, as well as a narrative explanation of that Score.  

A complete rationale for all opinions proffered must also be provided.

3.  After the above-requested development has been completed, the Veteran's claim for an initial evaluation in excess of 30 percent for the service-connected PTSD must be readjudicated.  If the decision remains adverse to the Veteran, and his representative must be provided a SSOC and an appropriate period in which to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


